Citation Nr: 1230625	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 31, 2007, for the grant of service connection for larynx cancer post total laryngectomy with tracheostomy associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the Veteran requested a local hearing with an Indianapolis Regional Office Hearing Officer in connection with the current claim.  The Veteran subsequently withdrew his request for a hearing in a statement received in February 2009.

The issues of entitlement to service connection for a thyroid disorder, to include as secondary to larynx cancer, and entitlement to service connection for hypertension, to include as secondary to larynx cancer, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for larynx cancer until August 31, 2007.


CONCLUSION OF LAW

Entitlement to an effective date prior to August 31, 2007, for the grant of service connection for larynx cancer, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's larynx cancer claim arises from his disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 3 8 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and Social Security Administration records, and afforded the Veteran an examination in February 2008.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Earlier Effective Date

The Veteran argues that an earlier effective date is warranted for his larynx cancer because he reports filing a claim for service connection in 2001.

Review of the claims file does not reveal any document regarding a claim for service connection for larynx cancer dated in 2001.  The claims file reveals that the Veteran's claim for service connection for larynx cancer was received on August 31, 2007.  In addition, the Board notes that the Veteran was not diagnosed with larynx cancer until 2007 and, therefore, any potential claim filed in 2001 could not have reasonably contemplated the Veteran's then undiagnosed condition.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date the Veteran's original claim of service connection for larynx cancer was filed with VA.  Because there is no evidence that the Veteran filed a formal or informal application for service connection prior to August 31, 2007, VA is precluded, as a matter of law, from granting an effective date prior to August 31, 2007, for service connection for larynx cancer.  Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  

The Board notes that it has considered whether the Veteran's prior claim for mouth cancer, received in November 1998, represents a previously unadjudicated claim of entitlement to service connection for larynx cancer.  Initially, the Board notes that the Veteran did not complete the portion of the November 1998 claims form regarding seeking compensation for a service-connected disability.  As the Veteran's November 1998 claim for mouth cancer was adjudicated in January 1999 with the Veteran being awarded nonservice-connected pension benefits, the Board finds that this claim was previously adjudicated.  In addition, the Veteran was timely notified of the award of nonservice connected pension benefits in March 1999 and did not appeal this decision.  See generally, Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (holding that where the Veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  Lastly, as the Veteran was not diagnosed with larynx cancer until 2007, the Veteran's November 1998 claim cannot be reasonably construed as including a claim for larynx cancer.  As such, the Board finds that the Veteran's prior claim for benefits, received in November 1998, does not represent a previously unadjudicated claim for service connection for larynx cancer.



ORDER

Entitlement to an effective date earlier than August 31, 2007, for the grant of service connection for larynx cancer post total laryngectomy with tracheostomy associated with herbicide exposure, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


